  Case 2:20-cv-10434-GW-JEM Document 29 Filed 02/18/21 Page 1 of 1 Page ID #:288


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES - GENERAL
 Case No.          CV 20-10434-GW-JEMx                                           Date      February 18, 2021
 Title             Genevieve Morton v. Twitter, Inc., et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                          Terri A. Hourigan
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                       Jennifer Holliday                                     Rebecca E. Davis
                                                                             Eve A. Zelinger
                                                                             Brian M. Willen
 PROCEEDINGS:                TELEPHONIC HEARING ON DEFENDANT TWITTER'S MOTION TO
                             DISMISS [19]


The Court’s Tentative Ruling is circulated and attached hereto. Court hears oral argument. For reasons
stated on the record, Defendant’s Motion is TAKEN UNDER SUBMISSION. Court to issue its ruling.




                                                                                                   :     30
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
